

114 HR 6276 IH: Physician Shortage Minimization Act of 2016
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6276IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Tom Price of Georgia introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to clarify the treatment of locum tenens physicians as
			 independent contractors to help alleviate physician shortages in
			 underserved areas.
	
 1.Short titleThis Act may be cited as the Physician Shortage Minimization Act of 2016. 2.Treatment of locum tenens physicians (a)In generalChapter 25 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					3513.Treatment of locum tenens physicians
 (a)General ruleFor the purposes of the taxes and other obligations imposed by this title, in the case of services performed as a qualified locum tenens physician—
 (1)the individual performing such services shall not be treated as an employee, (2)neither the persons for whom such services are performed, nor any agency that contracts with a qualified locum tenens physician, shall be treated as an employer,
 (3)any payor shall not be treated as an employer, and (4)the remuneration paid or received for such service shall not be treated as paid or received with respect to employment.
 (b)Qualified locum tenens physicianFor purposes of this section, the term qualified locum tenens physician means an individual if— (1)such individual provides temporary physician services as a locum tenens physician for a period of not more than one continuous year (determined pursuant to the provisions of section 162(a)) at a site of service,
 (2)such individual is— (A)a doctor of medicine, osteopathy, dental surgery, or dental medicine legally authorized to practice medicine, surgery or dentistry in the State, territory, or possession in which the individual performs such services,
 (B)a doctor of podiatric medicine or doctor of optometry legally authorized to perform podiatric or optometry functions in the State, territory, or possession in which the individual performs such services, or
 (C)a physician, as defined in section 1861(r) of the Social Security Act (42 U.S.C. 1395x(r)) or section 8101(2) of title 5, United States Code, and
 (3)the services described in paragraph (1) performed by the individual are performed pursuant to a written contract and such contract provides that the individual will not be treated as an employee with respect to such services for purposes of this subtitle..
 (b)Clerical amendmentThe table of sections of chapter 25 of such Code is amended by adding at the end the following new item:
				
					
						Sec. 3513. Treatment of locum tenens physicians..
 (c)Effective dateThe amendments made by this section shall apply to remuneration for services performed after the date of the enactment of this Act.
			